The husband, an American citizen now residing in New York, and the wife, an Australian citizen who remains in Australia with the parties’ four children, were married in 1975. The wife left the marital residence in 1986, and sometime thereafter, the husband returned to the United States. After a hearing, at which the husband failed to appear, the Family Court of Australia at Melbourne, by judgment dated August 8, 1990, directed the husband, inter alia, to pay the wife child support and education expenses for the children.
The litigation between the parties was the subject of a previous appeal before this Court, in which we rejected the husband’s attempt to vacate the registration in Family Court, Suffolk County, of the Australian judgment (see, Matter of Fickling v Fickling, 210 AD2d 223). In the instant proceeding, the husband seeks to modify his child support obligations and vacate the arrears of child support. The Family Court, Suffolk County, entered a money judgement dated January 22, 1993, against the husband in the principal sum of $87,676.37.
The Family Court correctly concluded that this proceeding represents yet another attempt by the husband to challenge the Australian judgment. Here, the husband has again failed to make any showing of fraud in the procurement of the foreign country judgment or that recognition of the judgment would do violence to some strong public policy of this State (see, Matter of Fickling v Fickling, supra, at 223-224, citing Greschler v Greschler, 51 NY2d 368, 376). Accordingly, the husband’s contention that the Australian judgment should not be enforced must be rejected. Bracken, J. P., Rosenblatt, Miller and Friedmann, JJ., concur.